KALLO INC. 15 Allstate Parkway Suite 600 Markham, Ontario L3R 5B4 Tel:(416) 246-9997 April 14, 2011 United States Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 RE: Kallo Inc. Form S-1 Registration Statement Registration No. 333-167055 Ladies and Gentlemen: Pursuant to the provisions of Rule 477 of Regulation C of the Securities Act of 1933, as amended, Kallo Inc., f/k/a Diamond Technologies Inc. k (the “Company”) hereby requests that its Form S-1 Registration Statement filed with the SEC on May 25, 2010, and all amendments thereto, be withdrawn. The Form S-1 Registration Statement is being withdrawn because the Company has terminated its agreement with Kodiak Capital Group LLC (“Kodiak”) wherein the Company had the right to put to Kodiak 23,700,000 shares of common stock which was the subject matter of the Form S-1 registration statement. The Company confirms that no securities have been offered, sold or issued by it in connection with its Form S-1 registration statement. Yours truly, Kallo Inc. BY: JOHN CECIL John Cecil, President JC:Jl cc: Conrad C. Lysiak
